internal_revenue_service number release date postf-149880-01 cc ita b2 uilc date internal_revenue_service national_office legal advice memorandum for associate area_counsel large and mid-size business cc lm hmt from associate chief_counsel income_tax accounting branch cc it a b02 subject timing of taxpayer’s deduction of interest on partial payments of proposed tax deficiencies this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend audit team coordinator year year year year year year year date date postf-149880-01 date date dollar_figure amount w dollar_figure amount x dollar_figure amount y dollar_figure amount z issue sec_1 whether taxpayer’s year remittances to the service relating to proposed tax adjustments for its year and year tax years should be characterized as payments or deposits in the nature of a cash bond and whether the service could have assessed these remittances in year whether unpaid interest on a portion of taxpayer’s proposed income_tax deficiencies for tax years year and year to which taxpayer allegedly agreed was accruable in year or in year whether taxpayer’s request to accrue the interest on a portion of its proposed income_tax deficiencies in year rather than in year represents an unauthorized change in accounting_method conclusion sec_1 taxpayer’s year remittances relating to a portion of its proposed year and year income_tax deficiencies constituted payments that the service could have assessed in that year the unpaid interest relating to a portion of the proposed deficiencies for tax years year and year to which taxpayer allegedly agreed was not accruable until year there are insufficient facts to determine whether taxpayer’s request to accrue the interest on a portion of its proposed income_tax deficiencies in year rather than in year represents an unauthorized change in accounting_method facts postf-149880-01 the facts are based on your memorandum requesting advice the attached exhibits and telephone conversations with audit team coordinator in the examination_division hereinafter exam in year the service commenced an audit of taxpayer’s year and year tax years exam proposed numerous income_tax adjustments for both tax years during the course of negotiations between taxpayer and exam regarding these adjustments exam forwarded form sec_5701 notices of proposed_adjustment to taxpayer when the parties agreed or disagreed on a particular adjustment in addition to setting forth the substance of the proposed adjustments on some of the form sec_5701 sent to taxpayer exam indicated whether an issue was agreed or not by marking agreed or disagreed in the box located at the bottom of the form or by including a statement on the form that taxpayer agreed to the adjustment audit team coordinator also noted that some of the form sec_5701 originally marked as disagreed were revised to agreed based on information taxpayer sent to exam in addition some of the form sec_5701 indicated that taxpayer’s position on an adjustment was unknown taxpayer did not sign and mail back to exam any of the form sec_5701 taxpayer maintained a log of form sec_5701 that it reviewed and updated with exam on a regular basis on date exam sent taxpayer a 30-day_letter and revenue agent’s report hereinafter rar for the year and year tax years the rar incorporated the above-mentioned form sec_5701 on date taxpayer sent two checks to the service in the amounts of amount w and amount x for the year and year tax years to arrive at these amounts taxpayer added up the year and year adjustments marked agreed in its log of form sec_5701 determined a net_adjustment amount for each tax_year and applied its tax_rate to the amount since taxpayer did not provide any computations with the remittances setting forth the specific proposed adjustments to which it claims it agreed it was not completely clear to exam how the taxpayer intended the remittances to be applied to the proposed adjustments taxpayer did not provide a computation sheet to exam until date in response to an idr taxpayer included with the checks a letter identifying them as payments toward its year and year federal_income_tax audit deficiencies relating to the agreed items and indicated on the checks that the amounts constituted payment toward income_tax audit deficiencies for the respective tax years once exam received the checks it posted them as deposits in the nature of a cash bond in year taxpayer discovered that the checks it mailed to exam on date were posted as deposits rather than as payments upon discovering this taxpayer notified exam and requested that it change the classification of the amounts to payments as it had requested in its letter and in its notation on the checks shortly thereafter exam complied with taxpayer’s request at the time taxpayer sent the checks audit team coordinator had asked taxpayer to sign in computing the remittances taxpayer did not account for most foreign tax_credits but treated them as unagreed and did not account for other credits postf-149880-01 forms waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment waiving the service’s restrictions on assessment and collection with respect to the amounts it had sent for each of the tax years taxpayer chose not to sign partial form_870 waivers in year according to audit team coordinator taxpayer claims it did not sign partial waivers in year when it sent the checks since doing so would have triggered its obligation to file amended state tax returns exam did not assess either of the amounts taxpayer sent by check on date although taxpayer filed a number of protests after receiving the rar these protests did not relate to the agreed adjustments for which it sent the checks on date in year following appeals’ consideration of the case taxpayer signed a form 870-ad waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment relating to the year and year tax years for which the final agreed tax_liabilities were amount y for year and amount z for year taxpayer also paid all interest on the final agreed tax_liabilities in year appeals signed the form 870-ad in year and the taxes were subsequently assessed in that year on its year return taxpayer deducted all deficiency_interest including interest relating to the amounts it paid in year taxpayer filed a refund claim in date in which it sought to deduct in year interest relating to the remittances sent to the service that year toward its proposed federal tax_liabilities for tax years year and year taxpayer contends that it is entitled to the interest_deduction in year rather than in year since the all_events_test was met with respect to the agreed tax adjustment items in the earlier year taxpayer maintains that its accounting_method for deducting interest on federal tax deficiencies has been to accrue interest at the time its obligation to pay the tax is fixed and determinable and has economically accrued exam contends that taxpayer always deducted tax_deficiency interest_expenses on the tax_return of the taxable_year in which taxpayer paid such expenses based on this contention exam asserts that taxpayer adopted the cash_method_of_accounting for tax_deficiency interest_expenses and thus taxpayer’s accrual of tax_deficiency interest_expenses for taxable_year year represents a change in its method_of_accounting for which it did not request the commissioner’s consent law and analysis issue payment vs deposit where a taxpayer makes a voluntary remittance to the service the taxpayer has the right to direct the application of the remittance to whatever type of liability he chooses see eg 703_f2d_1030 7th cir estate of wilson v commissioner t c under revproc_84_58 sec_4 c b postf-149880-01 a remittance not specifically designated as a deposit in the nature of a cash bond will be treated as a payment of tax if it is made in response to a proposed liability for example as proposed in a revenue agent’s or examiner’s report and remittance in full of the proposed liability is made in addition to the above considerations in reviewing whether a remittance is a payment or deposit courts will look to the facts and circumstances of the individual case applying such factors as whether the service made a formal assessment how the service treated the remittance upon receipt when the tax_liability is defined the taxpayer’s intent upon making the remittance 63_f3d_663 7th cir of these factors it appears both the courts and the service place the greatest weight upon the final factor the taxpayer’s intent see eg moran f 3d pincite irm sec_8_1 a remittance intended to satisfy a tax_liability constitutes a payment unless specifically treated by the taxpayer as a deposit where a taxpayer clearly intends a remittance to be a payment the service should treat the remittance as a payment 63_f3d_663 7th cir van canagan v united_states 231_f3d_1349 fed cir with respect to the first factor cited by moran the service did not assess the year and year tax_liability until year while an assessment is a prerequisite to collection there is no requirement that a tax be assessed where the service already is in possession of the payment 528_us_431 revproc_89_6 1989_1_cb_119 as is discussed in more detail below the service has the discretion to assess when it receives an advance_payment and for various reasons may choose to post a remittance to the taxpayer’s account as a deposit or as a payment without ever making an assessment for this reason we do not believe a court would accord great weight to the service’s choice not to assess regarding the second and third factors cited by moran although the service applied the remittances as deposits in the nature of a cash bond it appears that the taxpayer protested this denomination as soon as it was discovered again since the taxpayer had no control_over the service’s internal processes and protested the service’s designation a court is unlikely to accord significant weight to this factor finally the remittance was made by the taxpayer in response to a 30-day notice by the service under revproc_84_58 a remittance made in response to a proposed liability will be posted by the service as a payment of tax unless specifically instructed otherwise by the taxpayer irm see also james s niblock moran v united_states you pay your money and you take your chances iowa j corp l in reference to the fourth requirement the taxpayer manifested its intent to have its remittances treated as payments from the time the remittances were made and the postf-149880-01 taxpayer has not varied from its original designation both of the checks and the accompanying letter specified that the remittances were to be considered payments for year and year tax deficiencies it could be argued that the taxpayer did not make a remittance in full and so the service had the right to designate the payment as a deposit however in its letter of date the taxpayer directs that the payments be applied to the year and year audit deficiencies relative to agreed items there does not appear to have been any written response by the service to the taxpayer that the words agreed items were unclear or that the amount submitted by the taxpayer as payment could not be applied or assessed we believe the taxpayer could plausibly argue in court that it did in fact fully pay what it termed as agreed items based on the holdings in baral and moran and the service’s position in revproc_84_58 a court would likely agree with the taxpayer’s position on this issue service’s right to assess the service could have assessed the year and year taxes and applied the taxpayer’s remittances to those assessments but was not required to do so sec_6213 provides in part a ny amount_paid as a tax or in respect of a tax may be assessed upon the receipt of such payment the accompanying sec_301_6213-1 provides i f any payment is made before the mailing of a notice_of_deficiency the district_director or the director of the regional service_center is not prohibited by sec_6213 from assessing such amount and such amount may be assessed if such action is deemed to be appropriate under revproc_84_58 sec_4 c b remittances treated as payments of tax will be posted against the taxpayer’s account upon receipt or as soon as possible thereafter and may be assessed in any case the remittance will be applied against the taxpayer’s account as of the date received by the service although the service is not required to assess the amount remitted by the taxpayer as an advance_payment sec_6213 authorizes such assessment upon receipt of payment further irm recommends assessment of advance_payments in all docketed cases and in non-docketed cases that are likely to be delayed in closing assessment is encouraged for a number of reasons such as avoiding statute_of_limitations problems however there is nothing in the law or the service’s internal procedures that would require the service to have made assessments in this instance based on the foregoing taxpayer’s year remittances to the service relating to proposed tax adjustments for its year and year tax years may be characterized as payment sec_2 under irm sec_3_8 an advance_payment is a payment made for a determined or undetermined deficiency prior to additional tax_assessment postf-149880-01 which the service had a right to assess in year issue timing of deficiency_interest deductions pursuant to sec_6601 interest is required to be paid on any underpayment_of_tax section sec_163 allows taxpayers a deduction for interest_paid or accrued within the taxable_year on indebtedness with the exception of personal_interest indebtedness has been defined as an existing unconditional and legally enforceable obligation for the payment of money 92_tc_749 generally under sec_461 the amount of a deduction allowed shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_446 allows a taxpayer to compute taxable_income by an accrual_method of accounting an accrual_method taxpayer is entitled to deduct expenses in the year in which they are incurred regardless of when they are actually paid 476_us_593 under the accrual_method of accounting expenses may be deducted only if taxpayer satisfies three criteria first all events must have occurred that establish the fact of liability sec_1_446-1 a liability is established or fixed when it is based on facts actually known or reasonably knowable at the end of the taxable_year 476_us_593 see also 481_us_239 even though expenses may be deductible before due and payable liability must first be firmly established for all_events_test to apply see also 72_tc_609 acq 1980_2_cb_1 a liability is not fixed if it is contested if a taxpayer contests a liability no deduction is allowed until the liability has been finally determined since up to that time the liability is contingent and uncertain 320_us_516 to truly reflect income all events must occur which fix the amount and fact of taxpayer’s liability for items of indebtedness deducted though not paid 321_us_281 a contest is defined as a bona_fide dispute as to the proper evaluation of the law or the facts necessary to determine the existence or correctness of the amounts of an asserted_liability and may include an affirmative act denying the validity or accuracy of an asserted_liability to the person who is asserting such liability sec_1_461-2 it is not necessary that the affirmative act denying the validity of an asserted_liability be in writing if upon examining all the facts and circumstances it can be established to the satisfaction of the commissioner that a liability has been asserted and contested id whether a liability is contested is a question of fact phillips petroleum co and affiliated subsidiaries v commissioner tcmemo_1991_257 if a taxpayer contests some portions of a liability but postf-149880-01 agrees to others the agreed portion of the liability may be deducted sec_1 a ii a ex second the amount of the liability can be determined with reasonable accuracy sec_1_446-1 even though the precise amount of a liability incurred is not known a taxpayer may take a deduction if the amount can be computed with reasonable accuracy within the taxable_year sec_1_461-1 see also 286_us_290 amount of liability considered determinable with reasonable accuracy when basis for calculation of liability is known or knowable at end of tax_year if an amount is properly accrued based on a computation made with reasonable accuracy and the exact amount of liability is subsequently determined in a later taxable_year the difference if any between such amounts shall be taken into account in the later year when the exact amount is determined sec_1_461-1 third economic_performance must have occurred with respect to the liability sec_461 sec_1_446-1 with regard to interest economic_performance occurs as the interest cost economically accrues sec_1_461-4 according to the legislative_history of sec_461 economic_performance occurs with respect to interest with the passage of time that is as the borrower uses and the lender forgoes use of the lender’s money rather than as payments are made h_rep_no 98th cong 2d sess for an accrual_method taxpayer interest on a tax_deficiency begins to accrue in the year the underlying tax_liability is fixed through agreement by settlement or by final order of the court and the amount of the liability is determinable with reasonable accuracy 362_f2d_833 9th cir fifth avenue coach lines inc v 281_f2d_556 2nd cir cert_denied 366_us_964 interest on tax deficiencies is not accruable where liabilities remained contested and taxpayer did not relinquish right to appeal deficiency amounts an accrual basis taxpayer will not be allowed to deduct interest on a tax_deficiency until the liability for the deficiency is finally determined 27_tc_37 revrul_70_560 1970_2_cb_37 in revrul_70_560 the service indicated that if a taxpayer agrees to a tax_deficiency when asserted against it taxpayer may accrue the interest on the deficiency in the tax_year of the agreement assessment is not necessarily a prerequisite for accrual of tax deficiencies since prior to assessment all events may occur that fix the amount of the tax and determine amount of the tax_liability 269_us_422 261_fsupp_789 m d tenn the tax_court has recently addressed the issue of when interest on tax deficiencies accrues under sec_461 in the cases of exxon corporation and affiliated companies v commissioner tcmemo_1999_247 and phillips petroleum co and affiliated subsidiaries v commissioner tcmemo_1991_257 in both cases the tax_court held postf-149880-01 that the taxpayers’ liability for tax deficiencies was not sufficiently fixed in the year taxpayers proposed to deduct related deficiency_interest in exxon corporation and affiliated companies v commissioner tcmemo_1999_247 the tax_court denied taxpayer a deduction for interest related to allegedly uncontested tax deficiencies in the tax years to which the underlying deficiencies related based on taxpayer’s failure to satisfy the fixed prong of the all_events_test upon commencement of the audits taxpayer supplied the service with additional information about items on its returns the service proposed adjustments on various items that it identified on form sec_5701 notices of proposed_adjustment the service sent these forms to the taxpayer and requested that it indicate whether it agreed agreed in part or disagreed with each proposed_adjustment taxpayer did not indicate on these forms or in any other written manner whether it agreed or disagreed with the adjustments taxpayer claimed that it informally or orally communicated to the service its intent not to protest some of the specific adjustments and argued that the service should assume that all adjustments it did not specifically protest were agreed the court observed that whether a liability is contested and when a contested liability is resolved are questions of fact the court concluded that taxpayer could not deduct the interest relating to the deficiencies in the year to which the tax adjustments related rather interest could not be deducted until the earlier of either the end of the audits when rar’s were issued and taxpayer executed forms evidencing its agreement to some of the adjustments at issue or when the service made assessments the court noted that before either of these events the adjustments were not fixed and definite since taxpayer provided insufficient specific communication to the service reflecting its agreement to the proposed adjustments the court cited the following evidence in support of its holding first taxpayer’s returns reflected amounts different from the agreed adjustments second the adjustments were raised by the service in writing in form sec_5701 third the taxpayer did not indicate on the form sec_5701 any agreement to the proposed adjustments fourth taxpayer did not provide any written statements of agreement to the adjustments until the forms were signed and fifth taxpayer challenged several of the adjustments to which it allegedly agreed in its tax_court petition the court pointed out that taxpayer’s informal and oral communications regarding its intent not to protest the adjustments were not sufficient to constitute an agreement rather as the court explained a taxpayer’s liability is fixed when agreements regarding the tax adjustments are entered into in a clear and formal manner in phillips petroleum co and affiliated subsidiaries v commissioner tcmemo_1991_257 the tax_court similarly denied taxpayer a deduction of deficiency_interest in relating to uncontested tax deficiencies for once the service commenced the audit it reviewed taxpayer’s records and consulted with taxpayer thereafter the service issued form sec_5701 on which it requested taxpayer to indicate its full agreement partial agreement or disagreement with the proposed adjustments by checking the appropriate boxes on the bottom of the form taxpayer did not indicate its agreement or disagreement with the adjustments on each of the form sec_5701 but merely postf-149880-01 stamped a copy and mailed it to the service to acknowledge its receipt the service issued rars that it furnished to taxpayer along with 30-day letters taxpayer protested certain adjustments in the rars orally claimed that it agreed with the adjustments it chose not to protest and performed no other affirmative act denying the validity of the allegedly agreed adjustments taxpayer claimed that in each year in which it chose not to protest the adjustments all events occurred to determine its liability for interest on the agreed amounts and such amounts could be determined with reasonable accuracy although the court acknowledged that a taxpayer can protest an adjustment at any time within the statute_of_limitations a line must be drawn between contested and settled liabilities the court noted that the determination of whether an accrual basis taxpayer was in fact contesting a liability must be based on a consideration of all of the relevant facts and circumstances the court held that taxpayer’s unprotested adjustments were not sufficiently settled to allow taxpayer to accrue deductions for related interest prior to the point at which taxpayer signed forms 870-ad or forms agreement as to final_determination of tax_liability both of which gave the service permission to assess the court observed that prior to signing these forms taxpayer neither explicitly agreed to the proposed adjustments nor explicitly contested them the court further stated that taxpayer reserved its right to protest all of the adjustments taxpayer’s failure to explicitly contest the adjustments should not be construed in the court’s view as the equivalent of an implied admission of liability the court thus concluded that the adjustments were sufficiently challenged by taxpayer’s nonacquiescence to render them contested fixed prong of all_events_test in the present case taxpayer contends that the following events fixed its liability in year for interest relating to the proposed tax deficiencies to which it claims it agreed receipt of form sec_5701 on which exam indicated taxpayer’s agreement to certain adjustments receipt of a 30-day_letter and an rar incorporating the proposed adjustments on the form sec_5701 and sec_3 calculation and payment of proposed adjustments marked as agreed on the form sec_5701 taxpayer also points out its lack of protest of any of these adjustments after it sent its payments in year based on the standards set forth by the tax_court in exxon and phillips these events are insufficient to fix taxpayer’s liability in year for the proposed agreed tax adjustments and related statutory interest as the tax_court stated in exxon particularly in the case of prolonged audits where numerous adjustments are developed and negotiated over a period of years as was the case here statutory interest relating to the eventually agreed-upon tax adjustments is not fixed and definite until an agreement between taxpayer and the service regarding the underlying tax adjustments is entered into in a clear and formal manner exxon corporation and affiliated companies v commissioner tcmemo_1999_247 in contrast to the facts of exxon and phillips there is more evidence of taxpayer’s position as to the proposed adjustments in the present case namely exam’s indication on some of the form sec_5701 of taxpayer’s agreement or disagreement to a proposed_adjustment taxpayer’s calculation of agreed proposed adjustments based on items marked postf-149880-01 agreed by exam on the form sec_5701 taxpayer’s payment of the agreed adjustments based on an rar incorporating the form sec_5701 and taxpayer’s lack of protest of the agreed proposed adjustments after payment in year however these actions are not sufficient to fix taxpayer’s liability for the allegedly agreed tax adjustments in year for the reasons discussed below in examining the facts and circumstances of the present case to determine whether taxpayer agreed to a proposed tax adjustment we must also examine what acts taxpayer failed to take in year when taxpayer remitted amounts toward what it termed the agreed items in year exam requested that it sign a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment with respect to the amounts it remitted to exam on date taxpayer refused to do so on the ground that the execution of the waiver form would trigger its obligation to file amended state tax returns if taxpayer had signed a partial form_870 waiver the agreed adjustment amounts would have been fixed for federal tax purposes and by extension for state tax purposes taxpayer’s refusal to sign this form evidences taxpayer’s intention not to fix the tax_liabilities relating to the proposed agreed adjustments in year but rather to preserve its rights to protest these adjustments in the future although taxpayer did not challenge any of the proposed adjustments for which it remitted the amounts in year it preserved its right to do so by not signing a partial form_870 waiver in that year as the tax_court indicated in exxon a taxpayer need not necessarily engage in an affirmative act of protest or litigation to a proposed tax adjustment in order for the adjustment to be regarded as unsettled and contested exxon tcmemo_1999_247 taxpayer left the service with an ambiguous situation in year with respect to its position on the agreed proposed adjustments as it had sent remittances to the service based on the agreed form_5701 adjustments and designated them as payments but at the same time it refused to sign partial form_870 waivers with respect to these agreed amounts as in phillips taxpayer in the present case is knowledgeable and sophisticated and was thus well aware of the rights it preserved by not signing partial form_870 waivers in year taxpayer chose to keep its options open with respect to these agreed adjustments by not taking sufficient action to evidence its explicit agreement to the proposed adjustments had taxpayer wished to fix its liability for the agreed amounts in year it could have done so by executing a partial form_870 waiver based on this evidence taxpayer did not concede the proposed agreed tax adjustments in year taxpayer failed to enter into a formal agreement with the service relating to the proposed agreed tax adjustments until year at which time taxpayer signed forms 870-ad therefore prior to year taxpayer’s liability for the proposed agreed adjustments was not sufficiently fixed and established to permit accrual of any related statutory interest although we agree with your statement that a taxpayer’s execution of a form_870 or 870-ad is not a prerequisite to fixing a tax_liability for purposes of the all_events_test in the absence of such executed forms there must be some act or acts on the part of taxpayer that clearly evidence its intent to fix its tax_liability this principle is supported postf-149880-01 by volvo cars of north america inc v united_states u s tax cas cch big_number m d n c which examined whether taxpayer’s underlying tax_liabilities were fixed in the year it sought to deduct related interest in the absence of an executed form_870 or 870-ad in volvo cars of north america inc v united_states u s tax cas cch big_number m d n c the court concluded that taxpayer could deduct tax_deficiency interest in even though it did not execute a form 870-ad until during an audit of taxpayer appeals orally agreed to taxpayer’s computations of proposed adjustments in september or date in date taxpayer’s representative sent appeals a letter confirming appeals’ agreement to taxpayer’s computations in late date appeals sent taxpayer forms 870-ad reflecting these computations taxpayer and appeals signed forms 870-ad in the court held that taxpayer was entitled to deduct interest on the agreed tax_liabilities in despite the fact that taxpayer and appeals did not sign the forms 870-ad until the subsequent year the court noted that sufficient evidence existed to show all events necessary for taxpayer to accrue a deduction occurred in the year in which taxpayer and the service agreed to the amount of the tax_liability the court acknowledged that although the agreement was not legally binding until both parties signed the forms 870-ad this was not a dispositive factor in determining whether the all_events_test was satisfied in the present case there was insufficient evidence in year that liabilities relating to the agreed proposed adjustments were fixed between year and year taxpayer and appeals continued to negotiate proposed adjustments and taxpayer retained its right to protest all of the proposed adjustments by year in contrast taxpayer and appeals had reached an agreement as to the amount of tax_liabilities for year and year and taxpayer had executed a form ad even though the form 870-ad was not executed by appeals and thus not legally binding until year all events occurred in year to fix taxpayer’s liability for the tax and the related interest taxpayer contends that the form sec_5701 marked agreed unequivocally evidence its agreement in writing to certain of the proposed adjustments form sec_5701 merely provide a taxpayer notice of proposed adjustments to its tax_liabilities and indicate those adjustments to be included in an rar an indication that an adjustment is agreed on a form_5701 does not prevent the taxpayer from contesting it and does not grant the service the rights of assessment and collection even if taxpayer signs a form this point was recently made by the court of federal claims in 29_fedclaims_330 in sara lee corp the court noted in dicta that phillips marked the critical point as to whether an adjustment is contested at the execution of forms agreement as to final_determination of tax_liability or forms 870-ad id the court observed that the execution of a form_5701 by a taxpayer does not have the same effect as the execution of a form 870-ad since only the latter is dispositive id in the present case the issues marked agreed on the form sec_5701 reflected oral negotiations between taxpayer and exam the fact that postf-149880-01 certain adjustments were marked agreed did not preclude the taxpayer from protesting them taxpayer was thus not bound by the positions exam indicated on the form sec_5701 and could contest the proposed adjustments up until year since it had not entered into a formal written_agreement establishing its liabilities for any of the adjustments until that time taxpayer also asserts that by making a payment that exam had the right to assess in year the service was in the same position in year as it would have been in had taxpayer signed a partial form_870 waiver in that year the fact that the service had a right to assess the amounts remitted in year by virtue of the fact that they constituted payments for the reasons set forth in issue does not automatically fix taxpayer’s liability for these amounts or for related interest the right of the service to assess is not a dispositive factor in determining whether a taxpayer’s liability is fixed for purposes of the all_events_test rather all of the facts and circumstances must be examined to determine whether the liability is fixed and definite as explained above taxpayer’s failure to enter into a formal written_agreement with the service in year with respect to the agreed items is an important factor in determining whether taxpayer’s liability for these amounts was fixed in that year determinable prong of all_events_test taxpayer’s liability for interest on the agreed tax deficiencies was not reasonably determinable in year since at that time the amount of taxpayer’s underlying tax_liability had not been determined the facts on which the calculation of the final deficiency amounts would be based were not established in year the audit was a prolonged one in which the calculation of the agreed amounts of the proposed tax adjustments changed over the years as a result of several factors including the effect of other proposed unagreed tax adjustments foreign tax_credits and other credits carryovers and taxpayer’s ability to raise other affirmative issues not proposed by exam in the rar although your request points out that many of the agreed adjustment amounts did not change when the final computations were made in year the facts on which the taxpayer’s calculation was based were not known or knowable in year due to the factors mentioned above audit team coordinator noted that once all of adjustments were agreed to between taxpayer and appeals in year the calculation of final deficiency amounts took approximately six to eight months to complete it was not until year at which time taxpayer and appeals computed the final tax_liabilities that the related interest liabilities were determinable with reasonable accuracy economic_performance if exam assessed the amounts taxpayer remitted in year this would have fixed taxpayer’s liability for the amounts and the related interest in that year postf-149880-01 as noted above the all_events_test may not be satisfied at any point earlier than the taxable_year in which economic_performance occurs economic_performance occurs with respect to interest with the passage of time as the borrower uses the lender’s money in the case of deficiency_interest economic_performance will have occurred with respect to all of the amounts of deficiency_interest for which taxpayer is liable during the years taxpayer allegedly had use of the government’s money ie the underpayment amounts thus economic_performance will have occurred with respect to interest on the amounts of proposed tax deficiencies paid in year based on the foregoing taxpayer is not entitled to deduct interest relating to the agreed amounts of proposed tax deficiencies in year for failure to meet the fixed and determinable prongs of the all_events_test taxpayer did not take sufficient action in year to fix its liability for the amounts to which it allegedly agreed taxpayer did not communicate in writing to exam its agreement to certain adjustments that exam raised by entering into a partial form_870 waiver agreement or a similar written_agreement in year by refusing to execute such agreements that would clearly and formally fix and establish the fact of taxpayer’s liability for these tax adjustment amounts in year taxpayer cannot now argue that it intended the tax_liabilities relating to these amounts to be fixed in year rather the amounts were fixed in year when taxpayer executed a form 870-ad in addition the amount of interest on the agreed tax adjustments was not reasonably determinable until year when all of the adjustments were agreed to and the foreign tax_credits and other applicable credits and carryovers were calculated issue change in method_of_accounting a taxpayer may not change its method_of_accounting retroactively without the service’s consent 304_us_191 58_sct_857 however a taxpayer may file an amended_return to correct an error related to the improper use of its permissible method_of_accounting see 77_tc_349 acq in result on another issue 1989_1_cb_1 having elected to deduct intangible drilling costs taxpayer is permitted to deduct these costs in the years incurred finally a change in the underlying facts may affect the timing of a taxpayer’s accrual but this is not a change in method_of_accounting 47_tc_58 acq 1967_2_cb_2 taxpayer’s right to accrue income changed when the terms of its contracts changed whether taxpayer changed its method_of_accounting for interest_expense attributable to federal tax deficiencies is a question of fact the critical fact in this case with respect to this issue is whether taxpayer adopted the cash_method or the accrual_method for this item exam agrees that taxpayer’s overall_method_of_accounting is the accrual_method nevertheless exam asserts that taxpayer adopted the cash_method for tax interest_expense and thus taxpayer’s accrual of tax_deficiency interest_expenses for postf-149880-01 taxable_year year is a change in method_of_accounting exam’s assertion is based on the fact that taxpayer always deducted tax_deficiency interest_expenses on the tax_return of the taxable_year in which taxpayer paid the expenses however this single fact does not resolve the issue to prove that taxpayer adopted the cash_method for tax_deficiency interest_expense exam needs to show that taxpayer paid tax_deficiency interest_expense in a taxable_year that ends before or after the taxable_year in which taxpayer signed a form_870 or form 870-ad and that taxpayer deducted that amount on the tax_return of the year of payment if these are the facts we would conclude that taxpayer changed its method_of_accounting for tax_deficiency interest_expense from the cash_method to the accrual_method on the other hand if taxpayer always deducted tax_deficiency interest_expense on the tax_return of the taxable_year in which taxpayer signed the form_870 or form 870-ad and paid the tax_deficiency interest_expense this fact supports taxpayer’s contention that it adopted the accrual_method because the payment of a liability generally is unnecessary for a proper accrual of an expense item under the all_events_test thus if these are the facts we would not conclude that taxpayer changed its method_of_accounting for tax_deficiency interest_expense under the accrual_method taxpayer may deduct the interest_expense on federal tax deficiencies for the taxable_year that the all_events_test is satisfied as discussed above this determination requires an analysis of all the facts and circumstances in our view the critical issue is whether something other than a taxpayer’s execution of a form_870 or form 870-ad can satisfy the all_events_test apparently taxpayer did not initially believe that its actions ie orally agreeing to some of the proposed adjustments which exam then marked as agreed on form sec_5701 issuing checks for the tax deficiencies attributable to these agreed-upon items and sending a letter identifying these amounts as payments towards its year and year tax deficiencies satisfied the all_events_test because taxpayer did not accrue the related deficiency_interest expense on its original year return however if a court agrees with taxpayer’s current position regarding the all_events_test a court is likely to hold that taxpayer is permitted to correct an error attributable to the improper application of the accrual_method ie file an amended_return for year on the other hand if a court does not believe that the all_events_test was satisfied in year with respect to the partial payments of proposed deficiencies a court is likely to hold that taxpayer improperly applied the accrual_method when filing its refund claim for year and that taxpayer’s erroneous method does not clearly reflect income 291_us_193 case development hazards and other considerations the standards set forth in phillips and exxon effectively support the conclusion that taxpayer’s liability for the proposed agreed adjustments and therefore the related deficiency_interest was not fixed and determinable in year postf-149880-01 in exxon the tax_court cited the following factors on which it based its opinion that taxpayer’s tax_liabilities were not fixed in the tax years to which they related first taxpayer’s returns reflected amounts different from the agreed adjustments second the adjustments were raised by the service in writing in form sec_5701 third the taxpayer did not indicate on the form sec_5701 any agreement to the proposed adjustments fourth taxpayer did not provide any written statements of agreement to the adjustments until the forms were signed and fifth taxpayer challenged several of the adjustments to which it allegedly agreed in its tax_court petition in the present case this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions heather c maloy sincerely postf-149880-01 associate chief_counsel income_tax accounting thomas d moffitt by ________________________ chief income_tax accounting branch
